VICKERY, J.
The only question then is whether there was such an amount of liquor on hand that it could be presumed that a trafficking had been engaged in. But we do not have to rely upon that fact alone in this case, for the plaintiff in error admitted that she had the liquor, that it was hers, and that she sold it for 25 cents a glass, according to the officers. She, I believe, denied this. But there is one thing that the officers testified, to which authorized them, in the judgment of the court, to have a search warrant sworn out, or two search warrants for that matter, and that was the number of intoxicated or semi-intoxicated men that repeatedly came from that- dwelling.
We think the evidence in this case abundantly shows that the plaintiff in error was guilty of the offense that was charged against her, and we do not see how the trial court could have done other than it did do in finding her guilty. Inasmuch as the findings are within the limitations of the law, we can see no errpr in this record that would warrant us in disturbing the same.
The judgment is, therefore, affirmed.
LEVINE and WEYGANDT, JJ,. concur.